Citation Nr: 1512124	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  09-03 362A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a cranial disability, to include headaches, amnesia, and traumatic brain injury (TBI).

2.  Entitlement to service connection for a psychiatric disability, to include depression, schizophrenia not otherwise specified (NOS), and post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Michael L. Varon, Attorney


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to March 1979. 

These matters initially came before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in New York, New York.  In that decision, the RO denied the Veteran's petition to reopen a claim for service connection for amnesia, as new and material evidence had not been submitted, and denied entitlement to service connection for residuals of a head injury, migraines, depression, and PTSD.

The Veteran testified before the undersigned at an April 2010 hearing at the RO (Travel Board hearing).  A transcript has been associated with his claims folder.

In August 2010 and September 2011, the Board remanded these matters for further development.

In December 2012, the Veteran, accompanied by his representative, again testified at a hearing before the undersigned at the RO.  A transcript of these proceedings has also been associated with the claims file.

In October 2013, the Board denied Veteran's claims.  The Veteran appealed to the United States Court of Appeals for Veterans Affairs (Court) which, in a September 2014 decision, granted the parties Joint Motion, vacated the October 2013 decision, and remanded the matter for further consideration consistent with the Joint Motion.  Additional medical evidence was subsequently submitted, accompanied by a waiver of initial RO consideration.  This evidence will be considered in reviewing the Veteran claims.

FINDING OF FACT

Residuals of traumatic brain injury, to include headaches and amnesia, the result of an injury in active military service. 


CONCLUSION OF LAW

The criteria for service connection for residuals of traumatic brain injury, to include headaches and amnesia, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

Lay persons may provide evidence of diagnosis and nexus under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

The matter at issue in this case is complicated.  The medical evidence has been set forth in the numerous records and decisions that have preceded this one.  However, for completeness, the evidence is again set forth.  

The Veteran has testified that he received a head injury in service when he was struck by a telephone pole.  He contends that his current psychiatric, memory, and headache problems are related to this injury.  In addition, the Veteran has reported on numerous occasions that he has experienced memory problems and headaches.  In an October 2008 examination report from the Vet Center, it was revealed that the Veteran was diagnosed as having TBI. 

The Veteran's service treatment records are unavailable.  In cases such as these, where the STRs and/or service personnel records are largely unavailable, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Cromer v. Nicholson, 19 Vet. App. 215 (2005).            

In addition to the reported in-service head injury, there is evidence of a possible post-service head injury.  A July 1983 examination report from Metropolitan Hospital Center indicates that the Veteran was hit in the head while involved in a fight and that he was treated for headaches and dizziness.  It was recorded that the Veteran denied a past medical history and no past medical history could be recalled.

When seen for unrelated complaints at Metropolitan Hospital in October 1992, he was described as alert and oriented.  A neurologic examination was nonfocal.

At VA examinations in March 1994, the Veteran reported that his in-service head injury involved a mine explosion; and reported a 20 year history of memory problems.  He did not mention being struck by a telephone pole.  At a psychiatric examination he elaborated that he had stepped on a mine while in service.  He reported periods of amnesia.  He was diagnosed as having psychogenic fugue that may well have begun at about the time of his discharge from service.  At a neurologic examination the same day, he reported episodes of disorientation lasting 4 to 5 days that began in 1975 after his wife and daughter left him. 

In a questionnaire completed in April 1994, the Veteran reported that he had worked for the Federal government in "Command and Security" from 1989 to 1990.

The Veteran was afforded a VA traumatic brain injury (TBI) examination in October 2010.  The physician who conducted the examination did not diagnose the Veteran as having any psychiatric or cranial disabilities and opined that it would be mere speculation to diagnose a TBI as a result of an in-service injury.  She reasoned that there was no documentation of any treatment for an in-service head injury.

The October 2010 VA examination was found inadequate by the Board in September 2011 because the examiner did not consider the Veteran's reports of an in-service head injury and provided an opinion that was based entirely on a lack of written documentation of such an injury.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Furthermore, the examiner did not acknowledge or discuss the psychiatric and cranial disabilities documented in the Veteran's medical records.

The Veteran, through his representative, provided a favorable opinion from Edwin Robbins, M.D., who is a clinical professor of psychiatry at New York University Medical Center and Albert Einstein College of Medicine, and a retired associate director of the Department of Psychiatry at Bellevue Hospital.  The physician did not, however, acknowledge the July 1983 reports of a post-service head injury.  

Additional examinations of the Veteran were afforded in March 2012.  In the psychiatric examination, the Veteran was indicated to have been diagnosed with psychotic disorder NOS and depressive disorder NOS.  After examination, the Veteran was found to be a poor historian that gave contradictory statements as to past noted symptoms and history.  Onset of the Veteran's symptoms was found to be unclear and the examiner stated that an opinion could not be provided without resort to mere speculation.  The neurological examiner diagnosed the Veteran has having TBI, but found that this condition was less likely as not incurred in service.  Neither examiner commented on the report of Dr. Robbins.

The March 2012 examinations were inadequate because one examiner provided no reasons for the inability to provide an opinion without resort to speculation.  Cf. Jones v. Shinseki, 23 Vet App 382 (2010).  The neurologic examiner did not provide reasons for the opinion that the neurologic disability was unrelated to service.  Both examiners failed to consider a complete history.  Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In May 2013, the Board obtained an expert medical opinion from a neurologist through the VHA.  The neurologist indicated that the Veteran's claims file had been reviewed, discussed the medical records in detail.  The examiner was asked whether the Veteran has current residuals of a TBI or psychiatric disability as a result of a TBI.  

The examiner answered this question by stating that the record showed that the Veteran had symptoms of headache, memory lapses, cognitive impairment and possible seizures, which could be residual symptoms of TBI.  However, the examiner stated that these symptoms were not specific to TBI and could be secondary or confounded by other causes which include, but are not limited to, primary seizure disorder (i.e., epilepsy), alcohol or other substance abuse, and/or psychiatric disorders not secondary to TBI.  

The examiner then found that it was not at least as likely as not (50 percent probability or more) that any current TBI residuals or psychiatric disability had its onset in service, was related to the Veteran's reported in-service head injury, or was otherwise the result of a disease or injury in service.  The examiner commented on the Veteran's report of sustaining a head injury in service, noting that the Veteran experienced a significant decline in his cognitive status sometime around 2007-08 and that such a precipitous decline occurring within the past 6-8 years could not be attributed to a remote TBI or disease during his service years in the 1970s.  In this regard, the examiner noted that the Veteran was apparently able to hold down a job for a few years after his military discharge.  The examiner noted that the Veteran had complaints of headaches and memory lapses dating as far back as 1994.  The Veteran also reported to a VA examiner that he had memory lapses as far back as the 1970s, when his wife left him.  Due to inconsistencies in the Veteran's accounts of his medical history, discrepancies in the record (which were detailed in the report), and the presence of a head injury in 1983, the examiner found that she could not opine regarding whether the Veteran symptoms began in the military.  

With respect to the 1983 head injury, the examiner noted that this could have given rise to headaches, memory complaints, and a post-traumatic seizure disorder and also suggested that the Veteran was at high risk for trauma, citing documents showing that he had been treated for stab wounds, scalp laceration, hand injuries, and mandibular fracture.  In addition, the examiner commented on the diagnosis of TBI in a December 2008 psychosocial assessment at the Harlem Vet Center.  An impression of TBI, depression, and a seizure disorder was apparently based on the Veteran's verbal account of history, despite the examiner's notation that the Veteran was a poor historian.  No neurological, cognitive, or psychological examination was performed.  As such, the May 2013 examiner regarded this assessment as an initial impression.  

Finally, the examiner commented on the positive opinion of Dr. Robbins, finding the report deficient in failing to conduct relevant diagnostic tests, such as MRI or EEG, that may have been helpful in assessing cognitive disorders, and in failing to evaluate for other potential causes of the Veteran's disorders.

The Veteran and his representative submitted additional medical evaluation from Dr. Robbins dated in November 2014.  Dr. Robbins provided additional evaluation of the Veteran and interviews with family friends and others familiar with the Veteran.  Again, this report notes that this physician has extensive background and clinical experience in psychiatry and the evaluation of traumatic brain injuries, as set forth in his report.  

Dr. Robins noted many of the inconsistencies in the Veteran's reports of injury and symptoms over the years, and indicated that this was evidence for, rather than against, a traumatic brain injury of some sort.  He explained that many people with brain injury look normal and retain basic social skills and as such, many people do not make the connection between head injury and memory problems and personality changes, among other symptoms, exhibited by those suffering from a brain injury.  He indicated that it often takes years for the condition to be recognized.  The medical evidence was then laid out, including evidence of a hole in the occipital region of the Veteran skull secondary to injury.  He considered and ruled out epilepsy, multiple brain trauma prior to service due to youthful activities, and brain trauma from a 1983 injury (stating that there were only facial and scalp injuries at the time and no substantial personality or cognitive change subsequent thereto).  He also reviewed the medical reports from the physicians who have taken a look at this case. 

 Finally, based on interviews with friends and family of the Veteran, an examination of the Veteran, and an extensive review of the medical evidence (to include a test to determine malingering), Dr. Robbins concluded that, although in cannot be proven from service records (as such are missing), the Veteran likely had a serious injury while serving in the military and that this injury resulted in the physical, behavioral, and cognitive changes that have manifested since his time in the service.  In this regard, he noted that individuals who were familiar with the Veteran both prior to and after military service, indicated a marked change in the Veteran close after his service, and prior to the potential 1983 injury, to include personality changes, symptoms of amnesia, and inconsistent recollections, symptoms that Dr. Robbins attributed to residuals of brain injury. 

Based on the foregoing, and conscious of the obligation to resolve doubt in the Veteran's favor where the medical evidence is in relative equipoise, the Board finds that service connection should be awarded for residuals of traumatic brain injury, to include headaches and amnesia.  The medical evidence in this case can be interpreted in many ways.  It is clear, however, that considered opinions have been presented on both sides of this question from credentialed individuals.  In such a case, it is right and proper, and in keeping with VA's heightened duty to explain its findings and conclusions where service records are missing, to weigh this evidence in the Veteran's favor.  As reasonable doubt has arisen in this case, the claim is allowed.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of traumatic brain injury, to include headaches and amnesia, is granted.

REMAND

Medical records reveal that the Veteran has been diagnosed as having various psychiatric disabilities.  Much of this evidence indicates that such diagnoses are bound up with the Veteran's cognitive disorder and residuals of traumatic brain injury.  It is unclear whether the Veteran has an independent psychiatric disorder, separate from residuals of traumatic brain injury, that is the result of his military service or secondary to his residuals of traumatic brain injury.  As such, an opinion on this matter is warranted.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Accordingly, the case is REMANDED for the following action:

Arrange for a VA examination by a physician or mental health professional for the purpose of determining whether the Veteran has an acquired psychiatric disability that is related to his  military service, including the recognized in-service head trauma.  The claims file must be reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Based on his/her review of the case, the examiner is specifically requested to answer the following: 

(a)  Has the Veteran had a diagnosable psychiatric disorder, to include depression and/or PTSD, at any time since 2008?  If so, state the diagnosis or diagnoses. 

(b)  If the examiner finds that the Veteran has a diagnosed psychiatric disorder other than PTSD, did such disorder have its onset during active duty, within one year of active duty, or was such disorder otherwise caused or aggravated by a disease or injury, including the recognized head trauma in military service?  

Is such disorder secondary to residuals of traumatic brain injury in service? 

(c)  If the examiner diagnoses PTSD, what are the stressor(s) that provide the basis of the diagnosis?

The examiner must consider the Veteran's statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  The reasons for any opinion should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case and return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


